Case 1:19-cv-00574-JAO-RT Document 16 Filed 04/07/21 Page 1 of 2           PageID #: 193




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  ELIZABETH KANE, Bankruptcy                   CIVIL NO. 19-00574 JAO-RT
  Trustee, et al.,
                                               ORDER ADOPTING
                                               RECOMMENDATION TO
        Plaintiffs,
                                               CONSOLIDATE
        vs.
  PACAP AVIATION FINANCE, LLC, et
  al.,

        Defendants.



      ORDER ADOPTING RECOMMENDATION TO CONSOLIDATE

       On March 23, 2021, U.S. Bankruptcy Judge Robert J. Faris issued a

 Recommendation to Consolidate. ECF No. 12-1. Judge Faris recommended that

 this Court consolidate this case with Civil No. 20-00246 JMS-KJM because

 “[b]oth cases arise out of the same set of acts and transactions; virtually the same

 discovery is appropriate in both cases; and the evidence presented at trial in the

 two cases will likely be identical.” Id. at 2–3. Although he noted that the parties

 seek different remedies, he concluded that consolidation would reduce the risk of

 an excessive or insufficient remedy and would promote efficiency. Id. at 3. Judge

 Faris further recommended that the Court set a date for the consolidated trial,
Case 1:19-cv-00574-JAO-RT Document 16 Filed 04/07/21 Page 2 of 2         PageID #: 194




 withdraw the reference 90 days before the trial date, and issue a new Rule 16

 Scheduling Order with the dates agreed to by the parties. Id.

       On March 24, 2021, the Court directed the parties to file any objections to

 the Recommendation by April 6, 2021. There being no objections, the Court

 ADOPTS Judge Faris’ Recommendation. This matter will remain with Judge Faris

 for all other purposes until 90 days before trial.

       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, April 7, 2021.




 CIVIL NO. 19-00574 JAO-RT; KANE V. PACAP AVIATION FINANCE, LLC; ORDER ADOPTING
 RECOMMENDATION TO CONSOLIDATE




                                            2
